ON RETURN TO REMAND
McMILLAN, Judge.
This cause was remanded to the Circuit Court of Escambia County for that court, pursuant to Rule 32.4, A.R.Cr.P., to transfer the appellant’s petition to the Circuit Court of Covington County. 615 So.2d 659. A return from the Circuit Court of Escam-bia County indicates that the transfer was ordered on September 24, 1992.
Because the appellant will now have an opportunity to seek resentencing in the court in which his conviction occurred, this appeal is due to be, and it is hereby, dismissed.
APPEAL DISMISSED.
All Judges concur.